DECISION
This is an action to try title to that certain tract of land adjoining the lands of the United States Naval Station, A. D. Meredith and others, on which is situated a small building occupied as a restaurant; and which said action came on to be heard in the High Court of American Samoa on the 19th day of November 1919 before Judges A. M. Noble, Pres. Leaana and Molioo, Associate Members of the High Court.
On the date of trial S. Mailo asked permission of the Court to file his claim to the land in question, and no objection being offered by either plaintiff or defendant, the request was granted.
*315In the trial of this case there was no dispute as to the original ownership of the land, all claiming from the' same source, the sole question being whether the land in question had passed out of the hands of the “matai” Mailo, and if so, where lay the present “pule” in the lands.
From the evidence the Court holds as follows:—
(1). That the land now occupied by Taito, a portion of which land was leased by Taito to A. Forsythe on June 21st, 1919 is known as Taufusi and not Laloifi.
(2). That at some remote time, the exact date being unknown, the lands of the chief Mailo were divided among his “nofofanau”, that certain portion known as Taufusi being allotted to Alagata, the name Alagata then becoming the “pule” of the same.
(3). That Alagata later took the name Taamu, and the Mailo family wishing a talking chief, the Alagata was dropped and the name Taamu was taken in its stead, Taamu being a “tulafale”.
(4). That the names Taamu and Taito descended from Alagata.
(5). That the name Taamu being accepted by the Mailo family in place of Alagata, Taamu thereupon acquired the “pule” over the lands formerly held under the name Alagata, and that as Alagata held the “pule” over the land Taufusi, Taamu succeeding the name Alagata thereby became “pule” over the land Taufusi.
(6). Taito having descended from Alagata has his rights in the lands of Alagata, and that he now holds said land with permission of Taamu.
(7). That having gone on the land Taufusi and having made considerable improvements, he, Taito, is entitled to use and enjoy the same, but can do no act which would work an injury to the rights of Taamu, without Taamu’s consent.
(8). That the lease from Taito to A. Forsythe is valid only until the death of Taito, Taito not being able to *316encumber the land for a longer period than his natural life, without the consent of Taamu.